USCA11 Case: 19-13996     Date Filed: 06/22/2021   Page: 1 of 2



                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-13996
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 6:18-cr-00171-RBD-LRH-1

UNITED STATES OF AMERICA,

                                                             Petitioner-Appellee,


                                     versus

JEROME LAMAR PITTS,
a.k.a. Jeron Pitts,
                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (June 22, 2021)

Before WILSON, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:

      Jerome Pitts appeals his sentence of 108 months’ imprisonment for

knowingly receiving child pornography in violation of 18 U.S.C. § 2252A(a)(2)
          USCA11 Case: 19-13996      Date Filed: 06/22/2021   Page: 2 of 2



and (b)(1). The government moves to dismiss the appeal, arguing that Pitts’s plea

agreement included a sentence appeal waiver. Because the record confirms that

Pitts knowingly and voluntarily waived his right to appeal and that this appeal does

not fall under any of the waiver’s exceptions, the government’s motion to dismiss

the appeal is GRANTED. See United States v. Bushert, 997 F.2d 1343, 1350–51

(11th Cir. 1993) (sentence appeal waiver will be enforced if it was made

knowingly and voluntarily).




                                         2